ORl tll\lAL

In the United States Court of Federal Claims

No. 15-1453 C 

(Filed June 22, 2016)

NOT FOR PUBLICATION JUN 2 2 2013
STEVEN T. CORBIN, ) FEDERAL CLA|MFS
Plaintiff, ) Jurisdiction; Dismissal; Federal
v. ) Personnel Action.
)
THE UNITED STATES, )
Defendant. )
ORDER

Plaintiff, Steven T. Corbin, served as an accountant (GS-13) in the
Management Division of the United States Department of Justice ("JMD") until he
submitted his resignation on January 6, 2015. See Doc. l at lO-l 1. After his
resignation had been processed by JMD, Mr. Corbin attempted to return to his
former workplace, but was denied access. See z`a'. at 1 l. In April of 2015, Mr. Corbin
contacted the Department of Justice ("DOJ") Equal Employment Opportunity Staff
("EEO") and, after requisite proceedings were completed, on May 22, 2015,
received a Notice of Right to File a Formal Complaint of Discrimination. See id. at
l0. A formal complaint was filed on June 3, 2015. See id. at 8, 14. By letter to Mr.
Corbin, dated August 4, 2015, JMD denied Mr. Corbin’s formal complaint "because
you failed to contact an EEO Counselor in a timely manner and you failed to state a
claim." Ia'. at 14-17. By letter, dated September l, 2015, to Mr. Corbin, Jl\/ID
clarified that he could appeal JMD’s decision to the Merit Systems Protection Board
("MSPB") and if dissatisfied with the MSPB’s final decision may file a petition with
the U. S. Equal Employment Opportunity Commission or, under certain
circumstances, file a civil action in the appropriate United States District Court. See

z`d. at 18-20.

On April 23, 2015, Mr. Corbin filed a complaint in the Circuit Court for
Montgomery County, Maryland which was removed to the United States District
Court for the District of Maryland (Civil Action No. RWT- 1 5-21 18). On November
6, 2015, the District Court issued a Memorandum Opinion and Order dismissing
plaintiffs complaint under FRCP l2(b)(6) and also denying motions for temporary
injunction that plaintiff had filed. See Doc. 6-l at 32-35. Plaintiff’ s complaint

named Lee J. Loftus, the Assistant Attorney General for Administration, the "JMO
Finance Staff" at the Department of Justice, and Tilton and Bemstein Management
as defendants. See ia’. The district court in its November 6, 2015 Order concluded
that "[t]he facts pleaded in the Complaint, therefore, do not fairly apprise Defendants
of what is being claimed and are insufficient to survive a motion to dismiss." Ia'. at
34.

With respect to his January 2015 resignation from his DOJ employment, on
July 27, 2015, Mr. Corbin filed an appeal with the MSPB alleging that DOJ had
discriminated against him on the basis of his prior military service and forced him
to resign in violation of the Uniformed Services Employment and Reemployment
Rights Act of 1994 ("USERRA"). See 38 U.S.C. § 430l et seq. See also Corbin v.
Dep ’t of]ustice, No. DC-4324-l5-l023-I-l (M.S.P.B. Oct. 27, 2015). The MSPB
hearing covered the circumstances of Mr. Corbin’s resignation from DOJ,

determined that Mr. Corbin’s claims were not supported by any corroborating
evidence, and that he failed to establish that DOJ had violated his USERRA rights.

See Corbz`n, No. DC-4324-l5-l023-I-l. Pursuant to 28 U.S.C. § l295(a)(9), Mr.
Corbin appealed the MSPB decision to the United States Court of Appeals for the
Federal Circuit and on June 9, 20l6, that court affirmed the MSPB decision noting
that the testimony of DOJ witnesses "clearly refutes Mr. Corbin’s claim of

discrimination and mistreatment by the Agency." Corbin v. Dep ’t of Justice, 2016
WL 3194761 at 2 (Fed. Cir. 2016).

On December 2, 2015, Mr. Corbin commenced the instant litigation in the
Court of Federal Claims by filing a copy of a letter he addressed to: The U. S. Office
of Government Ethics; Attorney General Loretta Lynch; and to the White House.
The filing was treated as a complaint pursuant to the Rules of the United States Court
of F ederal Claims ("RCFC").

lt is not clear from the text of the complaint exactly what relief plaintiff is
seeking from this litigation. Defendant has filed a motion to dismiss the complaint
asserting that the court lacks subject matter jurisdiction over any matter addressed
in the document.

From the text of the complaint, it does appear that plaintiff believes he was
forced to resign from his DOJ employment. lf plaintiff is attempting in his complaint
to contest the viability of his resignation, the Court of Federal Claims does not
possess jurisdiction to resolve the matter. Jurisdiction to resolve such adverse
personnel actions for civilian federal employees is placed in the MSPB. See 5 U.S.C.
§ 75l2, 75l3(d), 7701; see also United States v. Fausto, 484 U.S. 439, 443 (1988).

2

Mr. Corbin also pleads discrimination, but civil rights matters are assigned to the
United States District Courts, not the Court of Federal Claims. See Marlz`n v. United

Szaz@s, 63 Fed. Ci. 475, 476 (2005).

Mr. Corbin does reference the litigation he initiated in the Montgomery
County l\/[aryland Court, which was removed to the United States District Court in
Maryland. However, the references in the complaint do not provide any additional
details such as would be needed to survive a motion to dismiss. Plaintiff does not
plead any factual context that would allow the court to draw a reasonable inference
that defendant is liable for the alleged misconduct. See Bell Atl. Corp. v. Twombly,
550 U.S. 544, 556 (1955).

To the extent plaintiff s complaint seeks to have this court review the rulings
of other federal tribunals, the Court of Federal Claims lacks jurisdiction for this
purpose. See joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).

In this litigation, plaintiff has not pleaded any matter within the jurisdiction
afforded to the Court of Federal Claims to resolve. To the extent it can be determined
that plaintiff s claims involve matters within the jurisdiction of United States District
Courts or the United States Court of Appeals for the Federal Circuit, plaintiff has
already demonstrated an ability to so file, such that it would not be in the interests
of justice to attempt a transfer of any particular aspect of this matter pursuant to 28

U.S.C. § l63l.
Accordingly, it is ORDERED:

(l) Defendant’s Motion to Dismiss, Doc. 6, is GRANTED;

(2) The clerl523 U.S. 83,
94 (1998), documents held by the clerl